Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/21 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 8-9, 12-14, 18-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave (US 2012/008198) in view of Mears (US 2008/0263579).
Regarding claim 1, Cave discloses A meter to monitor a media device, the meter comprising: a
housing including:
a display (figs. 2-3, [0027-0035]) having a plurality of walls, respective ones of the walls being positioned  between respective ones of openings such that the openings are isolated from adjacent ones of the openings(figs. 2-3, [0027-0035]); and
a removable stencil including a plurality of visual indicators, the visual indicators
to align with respective ones of the openings(figs. 2-3, [0027-0035]).
	Cave does not specifically disclose a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device.
	However, Mears discloses a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device (fig. 1. [0052] in the case of an OR limitation, only one of the conditions need to be met).  It would have been obvious to incorporate the coupled housing of Mears into the system of Cave in order to provide more organization by coupling the metering device to the presentation device.
	Regarding claim 2, Cave discloses including a cover removably coupled to the housing to enable access to the stencil (figs. 2-3, [0027-0035]).
	Regarding claim 3, Cave discloses including a light supported by the housing (figs. 2-3, [0027-0035]).
	Regarding claim 4, Cave discloses wherein the light includes a plurality of lights, respective ones of the lights to illuminate respective ones of the openings such that light emitted from the respective 
	Regarding claim 8, Cave discloses wherein the visual indicators include a plurality of numbers in ascending order (fig. 2).
	Regarding claim 9, Cave discloses wherein the visual indicators of the stencil are in a landscape orientation (fig. 2).
	Regarding claim 12, Cave discloses A meter to monitor a media device, the meter comprising:

a housing having a display area including a plurality of spaced-apart openings; a stencil removably coupled to the display area of the housing, the stencil including a plurality of spaced-apart visual indicators, respective ones of the visual indicators to align with respective ones of the openings (figs. 2-3. [0027-0035]); and
a plurality of lights supported by the housing, respective ones of the lights being positioned to illuminate respective ones of the openings such that light emitted from the respective ones of the lights passes through the respective ones of the openings to illuminate the respective ones of the visual indicators when the stencil is coupled to the display area (figs. 2-3, [0027-0035]).
Cave does not specifically disclose a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device.
	However, Mears discloses a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device (fig. 1. [0052] in the case of an OR limitation, only one of the conditions need to be met).  It would have been obvious to incorporate the coupled housing of 

Regarding claim 13, Cave discloses including a cover removably coupled to the housing to enable access to the stencil positioned in the display area (fig. 2-3).
Regarding claim 14, Cave discloses including a plurality of walls, respective ones
of the walls positioned between respective ones of the openings, the walls to restrict passage of light there through (fig 2-3).
	 Regarding claim 18, Cave discloses A meter to monitor a media device, the meter comprising:
a housing having a display area including a plurality of openings; a plurality of lights supported by the housing, respective ones of the lights positioned to illuminate respective ones of the openings; and
a stencil removably coupled to the display area of the housing, the stencil including a plurality of visual indicators, respective ones of the visual indicators to align with respective ones of the openings to enable light emitted from the respective ones of the lights passing through the respective ones of the openings to illuminate the respective ones of the visual indicators when the stencil is coupled to the display area (figs. 2-3, [0027-0035]).
Cave does not specifically disclose a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device.
	However, Mears discloses a housing structured to be positioned in a first orientation or a second orientation different than the first orientation, the housing structured to couple to at least one of a side surface or an edge of a media presentation device (fig. 1. [0052] in the case of an OR limitation, only one of the conditions need to be met).  It would have been obvious to incorporate the coupled housing of 

	Regarding claim 19, Cave discloses including a cover removably coupled to the housing to enable access to the stencil in the display area (figs. 2-3).
	Regarding claim 20, Cave discloses wherein the display area includes a planar surface that includes the openings (figs. 2-3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave (US 2012/008198) in view of Mears (US 2008/0263579) in view of Mellis (US 2005/0028692).
Regarding claim 5, Cave in view of Mears does not specifically disclose wherein the housing is positionable in a first orientation or a second orientation inverted from the first orientation.

Regarding claim 6, Cave in view of Mears in view of  Mellis discloses wherein the visual indicators are to be positioned in the in an upright orientation when the housing is in the first orientation, the stencil being repositionable to orient the visual indicators to the upright orientation when the housing is moved to the second orientation ([0033-036] of Mellis).
Regarding claim 10, Cave in view of Mears in view of Mellis discloses wherein the visual indicators of the stencil are in a portrait orientation ([0033-036] of Mellis).
Regarding claim 11, Cave in view of Mears in view of Mellis discloses wherein the stencil is a first stencil and further including a second stencil, the first stencil being interchangeable with the second stencil, the visual indicators of the first stencil in a landscape orientation and the second stencil including visual indicators in a portrait orientation ([0033-036] of Mellis).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave (US 2012/008198) in view of Mears (US 2008/0263579) in view of Weiss (US 6,367,180).
Regarding claim 7, Cave in view of Mears does not specifically disclose wherein the stencil is interchangeable with another stencil.
However, Weiss discloses wherein the stencil is interchangeable with another stencil (fig. 4, col. 4 lines 10-19).  It would have been obvious to incorporate the interchangeability of Weiss into the housing of Cave in view of Mears in order to allow the use of different input keys in the meter.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave (US 2012/008198) in view of Mears (US 2008/0263579) in view of Weiss (US 6,367,180) in view of Lober (US 2007/005290).
Regarding claim 15, Cave in view of Mears in view of Weiss discloses wherein the stencil is a first stencil and further including a second stencil, the first stencil being interchangeable with the second stencil, each of the first stencil and the second stencil to be positionable separately and removably in the display area of the housing (fig. 4, col 14 lines 10-19 of Weiss).
However, Cave in view of Mears in view of Weiss does not disclose first stencil having first visual indicators in a first language and second stencil having second visual indicators in a second language.
Lober discloses having first visual indicators in a first language and second stencil having second visual indicators in a second language ([0066]).  It would have been obvious to incorporate the languages of Lober in order to provide media monitoring services in many different languages.


Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave (US 2012/008198) in view of Mears (US 2008/0263579) in view of Meeus (US 2009/0081823).
Regarding claim 16, Cave in view of Mears does not specifically disclose wherein the housing defines a recess to receive the stencil, the recess having a first profile corresponding to a second profile defined by a perimeter of the stencil, the perimeter of the stencil to engage an edge of the housing defined by the recess when the stencil is positioned in the recess, a portion of the stencil to extend beyond the edge defined by the recess when the stencil is positioned in the recess.
However, Meeus discloses wherein the housing defines a recess to receive the stencil, the recess having a first profile corresponding to a second profile defined by a perimeter of the stencil, the perimeter of the stencil to engage an edge of the housing defined by the recess when the stencil is positioned in the recess, a portion of the stencil to extend beyond the edge defined by the recess when 
Regarding claim 17, Cave in view of Meeus discloses wherein the portion of the stencil is a tab protruding from the perimeter of the stencil ([0060] of Meeus).


The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Mears (US 2008/0263579). Rejections based on the newly cited reference(s) follow.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426